Citation Nr: 1617914	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  14-01 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES
 
1.  Whether the reduction in evaluation for a cognitive disorder, not otherwise specified; with personality changes due to a traumatic brain injury, and post-concussion syndrome and depressive disorder, not otherwise specified, from 70 percent to noncompensable effective November 1, 2012 was proper.
 
2.  Whether the reduction in evaluation for post concussive headaches, from 30 percent to noncompensable, effective November 1, 2012 was proper .
 
 
REPRESENTATION
 
Appellant represented by:  Veterans of Foreign Wars of the United States
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
ATTORNEY FOR THE BOARD
 
J. Tittsworth, Associate Counsel
 
 
INTRODUCTION
 
The Veteran had active military service from December 1988 to April 1989 and from September 1990 to October 1997.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  The Veteran testified at a videoconference hearing before the undersigned in November 2015.  A transcript of the hearing is of record.  
 
The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA.  
 
 
FINDINGS OF FACT
 
1.  An August 2012 rating decision reduced the evaluation from 70 percent to noncompensable for a cognitive disorder, not otherwise specified; personality changes due to traumatic brain injury, and post-concussion syndrome and depressive disorder, not otherwise specified, effective November 1, 2012.
 
2.  Evidence available at the time of the rating reduction reflected that the Veteran had complaints of mild loss of memory, attention, concentration, or executive functions.
 
3.  An August 2012 rating decision reduced the evaluation from 30 percent to noncompensable for post concussive headaches, effective November 1, 2012
 
4.  Evidence available at the time of the rating reduction reflected that the Veteran had post concussive headaches resulting in prostrating attacks averaging at least once every two months over the last several months. 
 
 
CONCLUSIONS OF LAW
 
1.  The reduction of the disability evaluation for a cognitive disorder, not otherwise specified; personality changes due to traumatic brain injury, and post-concussion syndrome and depressive disorder, not otherwise specified from 70 percent to noncompensable was not proper.  The 70 percent disability evaluation is restored from November 1, 2012.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.3, 4.7, 4.21, 4.124a (2015).
 
2.  The reduction of the disability evaluation for post concussive headaches from 30 percent to noncompensable was not proper.  The 30 percent disability evaluation is restored from November 1, 2012.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.3, 4.7, 4.21.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Duties to Notify and Assist
 
Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).
 
Analysis
 
A Veteran's disability rating may not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  When a reduction is effectuated without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).  

In this case, the Veteran was notified of the proposed reductions in December 2011, and he was provided the opportunity to submit evidence and to request a hearing.  There is no indication the Veteran was not appropriately notified and he does not argue otherwise.
 
The provisions of 38 C.F.R. §§ 3.344(a) and (b), which govern the reduction of ratings in effect for five years or more, do not apply in this case because both of the disability evaluations reduced by the August 2012 rating decision had been in effect for less than 5 years.
 
A reduction in rating is warranted where reexaminations disclose a physical improvement.  38 C.F.R. § 3.344(c).  Before implementing such a reduction, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in the service-connected disability has actually occurred and that such improvement actually reflects an improvement in the claimant's ability to function under the ordinary conditions of life and work.  See Brown v. Brown, 5 Vet. App. 413, 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, and 4.13); 38 C.F.R. § 3.344(c).
 
Cognitive Disorder, Traumatic Brain Injury, and Post-Concussion Syndrome
 
The August 2012 rating decision reduced the evaluation for Veteran's service-connected cognitive disorder, not otherwise specified; personality changes due to traumatic brain injury, and post-concussion syndrome and depressive disorder, not otherwise specified, from 70 percent disabling to noncompensable.  
 
Under Diagnostic Code 8045, an evaluation is assigned based upon the highest level of severity for any facet of cognitive impairment and other residuals of traumatic brain injury not otherwise classified as determined on examination.  Only one evaluation is assigned for all the applicable facets.  A higher evaluation is not warranted unless a higher level of severity for a facet is established on examination. Physical and/or emotional/behavioral disabilities found on examination that are determined to be residuals of a traumatic brain injury are evaluated separately.  38 C.F.R. § 4.124a.
 
A level of severity of "1" (which warrants a minimum compensable evaluation of 10 percent) is assigned for complaints of mild loss of memory, attention, concentration, or executive functions, but without objective evidence on testing.  Id. 
 
The October 2011 VA examination reveals complaints of worsening memory loss and cognitive problems since the onset of the disability.  The Veteran reportedly had trouble remembering names, including family members.  

In March 2012, the Veteran's private physician, Dr. G., opined that the appellant suffered from memory issues due to his service-connected traumatic brain injury, and that his disorder was unlikely to improve.  Neuropsychological testing in March 2012 revealed neurocognitive difficulties "consistent with a mild to moderate working memory problem."  See March 2012 private treatment report.  

The Veteran and his spouse both indicate he suffers from memory loss and behavioral issues.  See May 2012 spouse statement; November 2015 hearing transcript at 15.  
 
From the foregoing it is evident that both medical and lay evidence of record demonstrate complaints of mild memory loss, which warrants at least a minimum compensable evaluation under 38 C.F.R. § 4.124a, Diagnostic Code 8045.
 
The Board recognizes that the October 2011 VA examiner states the Veteran did not sustain a traumatic brain injury in service, and the opinion that any cognitive or behavioral disorders are not due to a traumatic brain injury.  That examiner also found no clinically significant symptoms or functional impairment to support a diagnosis of a cognitive disorder.  
 
Significantly, service connection for any disability, granted or continued, which has been in effect for 10 or more years, will not be severed except upon a showing that the original grant was based on fraud or it is clearly shown from military records that the person concerned did not have the requisite service or character of discharge.  38 U.S.C.A. § 1159 (West 2014); 38 C.F.R. § 3.957 (2015).  The 10-year period will be computed from the effective date of VA finding of service connection to the effective date of the rating decision severing service connection, after compliance with the procedural requirements of 38 C.F.R. § 3.105(d) (2015).  Id.

Given that the Veteran has been service connected for residuals of a traumatic brain injury for more than 10 years, and given the absence of evidence showing that the Veteran did not have the requisite service or of discharge, and given the absence of evidence showing that the grant of service connection was based on fraud, irrespective of the physician's opinion, the Veteran at all times must be found to be service connected for residuals of a traumatic brain injury.  Hence, the Board must assume that the Veteran incurred a traumatic brain injury while on active duty.  While a similar presumption does not attach to the rating since that rating has been not been in effect for 20 or more years, see 38 C.F.R. § 3.951 (2015), any reduction must still be based on the proper application of controlling statutes and regulations.  

Accordingly, putting aside the October 2011 VA examiner's opinion regarding the "existence" of a traumatic brain injury, the examiner acknowledges the Veteran's complaints of mild memory loss in his report.  That finding is consistent with the other evidence of record, and that finding alone sufficient to warrant at least a minimum compensable evaluation under Diagnostic Code 8045.  

Given the fact that the evidence shows that the appellant manifested symptoms warranting at least a compensable rating the decision to reduce the Veteran's service-connected cognitive disorder, not otherwise specified; personality changes due to traumatic brain injury, and post-concussion syndrome and depressive disorder, not otherwise specified, from 70 percent disabling to noncompensable was not proper. Simply put, because the rating was reduced all the way to zero percent rather than to an intermediate point based on the evidence showing entitlement to  at least a compensable evaluation, the entire reduction action was been void ab initio.  As such, the 70 percent rating is restored.

In this regard, a reduction is void ab initio when the reduction was made without observance of the law.  Here, there was evidence of mild memory loss.  Under 38 C.F.R. § 4.124a, that finding alone precludes the reduction to a noncompensable rate.  While it may be argued that the reduction should be approved in so far as the facts do show a level of disability that is less than 70 percent, the question before the Board is whether the reduction to a zero percent rating was proper.  Given the finding of mild memory impairment the reduction was not proper, and the Board cannot affirm the rating decision in part.  Rather the entire action must be found to have been void ab initio.  

The appeal is allowed.

This decision has no effect on any future reduction action that is implemented in full compliance with controlling statutes, regulations and case law.

Post Concussive Headaches
 
The August 2012 rating decision reduced the evaluation of the Veteran's service-connected post concussive headaches from 30 percent disabling to noncompensable.  
 
Under Diagnostic Code 8100, a minimum compensable evaluation of 10 percent is warranted with characteristic prostrating attacks averaging one in 2 months over last several months.  
 
A May 2010 VA examiner documented a history of constant 24/7 headaches manifesting in nausea and vomiting about three times per month.  The Veteran also reported associated photophobia and some phonophobia.   The examiner diagnosed posttraumatic migraine chronic daily headaches secondary to an in-service head trauma.  

As above the examiner disputes the prior finding that the Veteran suffered a traumatic brain injury during service.  The examiner also states any head trauma was the result of willful misconduct.  The October 2011 VA examiner documents a history of chronic headaches of an unspecified nature since the head injury.  He indicates the "subjective headaches are benign," clinically insignificant, and not incapacitating.  
 
The Veteran's private physician opined in 2012 that he continues to suffer from headaches and dizziness due to his inservice traumatic brain injury.  She indicates his symptoms are unlikely to improve.  See March 2012 Dr. G. opinion.  Private treatment records reveal the presence of headaches and migraines.  See March 2012 private treatment report.  
 
At his November 2015 hearing, the Veteran testified he had daily headaches of varying severity.  He testified that his headaches sometimes were so debilitating he had to "crawl into bed and call it a day."  See November 2015 transcript at 11.  The Veteran's spouse described the appellant as suffering from daily "major headaches" and photophobia, insofar as she has observed him turning off the television and lights, and then crawling under the covers of his bed.  See May 2012 spouse statement.  
 
In light of the evidence of record, the Board finds it is at least as likely as not the Veteran's post concussive headaches manifest in prostrating attacks averaging at least once every two months.  Both the May 2010 and October 2011 VA examinations acknowledge a diagnosis of post traumatic headaches.  The May 2010 examiner specifically documents photophobia and phonophobia, with a history of nausea and vomiting about three times per month.  Likewise, the private treatment records reveal migraine headaches which are unlikely to improve.  The statements of the Veteran and his spouse regarding the debilitating nature of his headaches are consistent with these findings.  
 
While the May 2010 and October 2011 VA examiners both challenge the prior finding that the Veteran's headaches are due to a traumatic brain injury, and while the May 2010 examiner found that any head trauma was the result of willful misconduct VA previously granted entitlement to service connection for headaches, and as noted above, residuals of a traumatic brain injury.  The award of entitlement to service connection for headaches has been in effect since March 2003, and that is now protected.  38 C.F.R. § 3.957.  

While both VA examiners are competent to opine regarding the cause of the Veteran's disabilities, the issue before the Board is not severance of service-connection.  The only issues on appeal are whether the rating reductions were proper, and any medical opinion regarding the cause of any disabilities which have already been service-connected is not relevant.  Likewise, the May 2010 examiner's opinion regarding willful misconduct also is not relevant.
 
Because the evidence shows that the Veteran was entitled to at least a minimum compensable evaluation for his service-connected post concussive headaches, the decision to reduce the disorder all the way down to a noncompensable rate was improper.  As such, the rating decision was void ab initio, and the 30 percent rating must be restored. 

This decision has no effect on any future reduction action that is implemented in full compliance with controlling statutes, regulations and case law.

 
ORDER
 
The reduction from 70 percent to noncompensable for a cognitive disorder, not otherwise specified; personality changes due to traumatic brain injury, and post-concussion syndrome and depressive disorder, not otherwise specified was not proper.  The 70 percent evaluation is restored from November 1, 2012. 
 


The reduction from 30 percent to noncompensable for post concussive headaches was not proper.  The 30 percent evaluation is restored from November 1, 2012. 
 
 

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


